Order filed January 20, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-21-00145-CR
                                   __________

                     DANIEL RAY GARCIA, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                         Trial Court Cause No. 19-5086


                                     ORDER
      This appeal has become stalled due to the failure of Cara B. McLeod, the court
reporter for the 106th District Court, to prepare and file in this court the reporter’s
record, which was originally due on October 20, 2021.             The appellant, who
represents himself in this appeal, has filed motions complaining of the delay in the
filing of the reporter’s record, and he has also filed other motions in this court that
require this court to review portions of the reporter’s record.
      McLeod filed three prior requests for an extension of time to file the reporter’s
record in this case. When we granted her third request on December 20, 2021, we
directed that the reporter’s record be filed on or before January 18, 2022. McLeod
has now filed her fourth request for an extension of time to file the reporter’s record.
In her recent request, McLeod states that she and family members currently have
COVID. She also indicates that the reporter’s record is expected to be approximately
2,500 pages and cover seven days of testimony.                Given the extenuating
circumstances in this case, we grant McLeod’s fourth request for extension. We
note, however, that we are not inclined to consider any further extensions from
McLeod in this case.
      By this order, Cara B. McLeod is ORDERED to file the reporter’s record
in this cause on or before 3:00 p.m. on February 17, 2022. If the reporter’s record
has not been filed in this court by 3:00 p.m. on February 17, 2022, McLeod is ordered
to appear in person at that time in the courtroom of the Eleventh Court of Appeals
in Eastland, Texas, to explain the delay.


                                                      PER CURIAM


January 20, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            2